07/18/2017


                                          DA 16-0044
                                                                                        Case Number: DA 16-0044

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2017 MT 179N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

JOHN ROBERT SPRINGER,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DC 14-0081
                        Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Ashley Harada, Harada Law Firm, PLLC, Billings, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Jonathan M. Krauss,
                        Assistant Attorney General, Helena, Montana

                        Scott Twito, Yellowstone County Attorney, Julie Patten, Deputy County
                        Attorney, Billings, Montana


                                                   Submitted on Briefs: June 14, 2017

                                                              Decided: July 18, 2017


Filed:

                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1      Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2      John Springer appeals the Thirteenth Judicial District Court’s denial of his motion

to dismiss charges relating to his arrest for driving under the influence (DUI). He asserts

that the proceedings violated his constitutional right to a speedy trial. We affirm.

¶3      Springer was arrested on January 20, 2014, and subsequently charged with felony

DUI and other related offenses. The District Court set trial for May 6, 2014. Springer

was appointed new counsel, who filed a motion to reset trial. The court rescheduled trial

for September 10, 2014.

¶4      Springer posted bond on July 10, 2014. The terms of his release mandated that he

comply with the “24/7” sobriety program. Eight days later, on July 18, Springer failed

his breath test—in violation of the program—and was placed under arrest.

¶5      The District Court rescheduled trial sua sponte from September 10, 2014, to

November 24, 2014. After that trial date passed with no resolution, the court rescheduled

trial again for February 24, 2015. The State filed an amended information in January

2015.

¶6      On February 19, 2015, Springer was released from jail on his own recognizance.

The next day, he filed a motion to continue trial because counsel could no longer


                                             2
represent him due to a conflict. The court granted the motion and rescheduled trial for

June 24, 2015. Springer violated the terms of his release again on April 9, 2015, and

returned to jail.

¶7         Springer filed a motion to dismiss on May 29, 2015, arguing that his right to a

speedy trial had been violated. Because Springer filed his motion so close to the June 24

trial date, the court reset trial for August 11, 2015. The District Court denied Springer’s

motion to dismiss. It concluded that the State met its burden of showing that Springer

had not been denied his right to a speedy trial. The court found that Springer had caused

much of the delay through his motions to continue, and that the portion of the delay

attributable to the State was merely institutional delay. The court concluded further that

the delay did not prejudice Springer.

¶8         On August 7, 2015—four days before trial—Springer pleaded guilty to felony

DUI. He reserved his right to appeal the court’s denial of his motion to dismiss for

speedy trial violations. The length of the delay between the time of Springer’s arrest and

his guilty plea was 564 days. Of those 564 days, Springer spent approximately 509 days

in jail.

¶9         A speedy trial violation presents a question of constitutional law that we review de

novo to determine whether the court correctly interpreted and applied the law. State v.

Velasquez, 2016 MT 216, ¶ 6, 384 Mont. 447, 377 P.3d 1235. We review a district

court’s underlying factual findings for clear error. Velasquez, ¶ 6.

¶10        “A criminal defendant has a constitutional right to speedy trial under the Sixth and

Fourteenth Amendments to the United States Constitution and Article II, Section 24 of


                                                3
the Montana Constitution.” Velasquez, ¶ 8. In determining whether a pretrial delay

violates a defendant’s right to a speedy trial, we consider the following factors: (1) the

length of the delay; (2) the reasons for the delay; (3) the accused’s responses to the delay;

and (4) prejudice to the accused as a result of the delay.          Velasquez, ¶ 8; State v.

Zimmerman, 2014 MT 173, ¶ 12, 375 Mont. 374, 328 P.3d 1132.               “No one factor is

dispositive by itself; the factors are related and must be considered together with such

other circumstances as may be relevant. Each factor’s significance will vary from case to

case.” Zimmerman, ¶ 12 (citing State v. Ariegwe, 2007 MT 204, ¶¶ 105, 112, 338 Mont.
442, 167 P.3d 815).

¶11    Springer argues on appeal that the length of the pre-trial delay was significant, that

the delay was attributable primarily to the State, that he invoked his right to a speedy trial

as soon as the issue became apparent to him, and that the delay significantly prejudiced

him.

¶12    Under the first factor, any delay over 200 days triggers the speedy trial analysis

and creates a stronger presumption of prejudice to the accused.              Velasquez, ¶ 9.

Springer’s 564-day pretrial delay is more than sufficient to trigger the speedy trial

analysis, and it strengthens the presumption of prejudice to Springer.

¶13    As to the second factor, we “identify each period of the delay, attribute the delay

to the responsible party, and then assign weight to each period based on the specific cause

and motive for the delay.” Velasquez, ¶ 13 (citation and internal quotations omitted).

“[A]ny delay not shown to have been caused by the accused or affirmatively waived by

the accused is attributed to the State.”       Zimmerman, ¶ 15.      “Institutional delay is


                                              4
attributable to the State, but weighs less heavily against it than delay caused by bad faith,

negligence, or lack of diligence.”     Velasquez, ¶ 13 (citation and internal quotations

omitted).

¶14    The record shows that Springer was responsible for most of the delay. Springer’s

two motions to continue caused the court to delay trial from May 6, 2014, to September

10, 2014—a period of 127 days—and then again from February 24, 2015, to June 24,

2015—a period of 120 days. Springer’s motion to dismiss caused the court to reset trial

from June 24, 2015, resulting in an additional 44-day delay until Springer’s guilty plea on

August 7, 2015. Springer is accountable for 291 days of the delay, with the remaining

273 attributable to the State. The record supports the District Court’s conclusion that the

portion of the delay attributable to the State was institutional delay. The second factor of

the speedy trial analysis—“the reasons for the delay”—thus weighs in the State’s favor.

See Velasquez, ¶ 8.

¶15    Under the third factor, we examine the “totality of the accused’s responses to the

delay” to determine “whether he actually wanted a speedy trial.” Zimmerman, ¶ 22. “A

court may not infer that the accused did not want a speedy trial solely because he or she

did not object to pretrial delay often or at all.” Zimmerman, ¶ 24 (citation and internal

quotations omitted). Springer did not assert his right to a speedy trial until May 29,

2015—more than one year and four months after his arrest. This fact, standing alone,

does not prove that Springer did not want a speedy trial. See Zimmerman, ¶ 24. Yet the

“totality of [Springer’s] responses to the delay”—including his and his counsel’s actions




                                             5
that caused much of the delay and his failure to object to the delay for so long—does not

weigh in his favor. See Zimmerman, ¶ 22.

¶16   Finally, in examining the fourth factor,

      we consider whether the delay prejudiced the accused in light of the
      interests that the speedy trial right was designed to protect: (i) preventing
      oppressive pretrial incarceration, (ii) minimizing anxiety and concern
      caused by the presence of unresolved criminal charges, and (iii) limiting the
      possibility that the accused’s ability to present an effective defense will be
      impaired.

Velasquez, ¶ 27.

¶17   Springer presented evidence that the delay and his incarceration significantly

prejudiced him, such as by causing him financial hardship from missing work and by

causing him to miss his daughter’s eighteenth birthday and high school graduation. The

record shows, however, that Springer’s violations of the terms of his release led to the

majority of his incarceration. Eight days after Springer’s July 2014 release from jail, he

violated the terms of his release. As a result, he was incarcerated from July 18, 2014, to

February 19, 2015—a period of 216 days. Springer violated the terms of his release

again in April 2015, leading to his incarceration from April 9, 2015, to August 7, 2015—

a period of 120 days. Springer’s own actions thus resulted in 336 of his approximately

509 days of incarceration.

¶18   There was substantial evidence to support the finding that the conditions of

Springer’s pretrial incarceration were not “oppressive.”      See Velasquez, ¶ 27.     Any

“anxiety and concern” that Springer experienced due to the pending criminal charges was

largely “brought on by Mr. Springer’s own actions,” as the District Court found. See



                                            6
Velasquez, ¶ 27. Finally, “[i]mpairment of the defense constitutes the most important

interest in the prejudice analysis.”    Velasquez, ¶ 45 (citation and internal quotations

omitted). Springer presented no evidence that the delay impaired his “ability to present

an effective defense.” See Velasquez, ¶ 27.

¶19      We conclude that the District Court’s findings of fact were not clearly erroneous.

See Velasquez, ¶ 6. In balancing the factors of the speedy trial analysis, we agree with

the court’s conclusion that the proceedings did not violate Springer’s right to a speedy

trial.

¶20      We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. This

appeal presents no issues of first impression and does not establish new precedent or

modify existing precedent. The District Court’s denial of Springer’s motion to dismiss is

affirmed.

                                                  /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT
/S/ JIM RICE




                                              7